Agid, J.
(concurring in the result) — I concur with the conclusion the majority has reached because I think the legislative intent on this issue is entirely unclear. In my view, the Legislature did not even consider this circumstance when it enacted RCW 26.16.205. Thus, the conclusion we reached in In re Marriage of Farrell, 67 Wn. App. 361, 835 P.2d 267 (1992), is just as likely to accurately reflect the interplay between the statute and the common law as is the conclusion we reach today.
In an era of frequent divorce and remarriage, the stepparent’s obligation to support a spouse’s children impacts many Washington parents. I write separately to urge the Legislature to make the policy decision about this important issue that is its right and obligation to make.
Review granted at 131 Wn.2d 1008 (1997).